                                    IN THE UNITED STATES DISTRICT COURT
                                         FOR THE DISTRICT OF KANSAS


         MICHELLE TURNER,                                      )
                                                               )
                       Plaintiff,                              )
                                                               )
         vs.                                                   )     Case No. 19-cv-1037-JPO
                                                               )
         CASEY’S RETAIL COMPANY,                               )
                                                               )
                       Defendant.                              )
                                                               )


                                                   ORDER

                Before the Court is defendant’s Unopposed Motion (ECF No. 24) for Leave of Court to

         Extend Deadlines in the Court’s Scheduling Order (ECF No. 15).

                Upon due consideration of the defendant’s unopposed motion, and for good cause,

                IT IS HEREBY ORDERED that defendant’s unopposed motion to amend the Scheduling

         Order is GRANTED, with these changes to the original Scheduling Order:

                           a. Physical and mental examinations, from June 21, 2019, to July 19, 2019;

                           b. Expert disclosed by defendant, from July 1, 2019, to August 10, 2019; and

                           c. Rebuttal experts, from August 1, 2019 to August 24, 2019.


                                                                 s/ James P. O’Hara
                                                           JAMES P. O’HARA
                                                           U.S. MAGISTRATE JUDGE




101714759.v1
